--------------------------------------------------------------------------------

EXHIBIT 10.5
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Principal Amount:
$660,000.00                                                                                                
Purchase Price: $600,000.00
Issue Date: February 12, 2010

 

CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, AETHLON MEDICAL, INC., a Nevada corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of GEMINI MASTER FUND,
LTD., c/o Gemini Strategies, LLC, 135 Liverpool Drive, Suite C, Cardiff,
California 92007 (the “Holder”), without demand, the sum of Six Hundred Sixty
Thousand Dollars ($660,000.00) (“Principal Amount”), with interest accruing
thereon, on February 15, 2011 (the “Maturity Date”), if not sooner paid.
 
This Convertible Promissory Note (“Note”) is being issued pursuant to that
certain Securities Purchase Agreement entered into between the Borrower and the
Holder on or about the date hereof (“Securities Purchase Agreement” or
“Subscription Agreement”); capitalized terms used herein and not otherwise
defined shall have the meaning set forth in the Subscription Agreement.




ARTICLE I


GENERAL PROVISIONS


1.1   Interest Rate.   Interest payable on this Note shall accrue at the annual
rate of ten percent (10%) and be payable on the first business day of each month
and on the Maturity Date, accelerated or otherwise, when the principal and
remaining accrued but unpaid interest shall be due and payable, or sooner as
described below.
 
1.2   Payment Grace Period.  The Borrower shall not have any grace period to pay
any monetary amounts due under this Note.  During the pendency of an Event of
Default (as described in Article III), a default interest rate of fifteen
percent (15%) per annum shall be in effect.
 
1.3   Conversion Privileges.  The Conversion Rights set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4   No Prepayment.  This Note may not be prepaid or redeemed in whole or in
part without the prior written consent of the Holder.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into shares (“Conversion Shares”) of the Borrower's Common
Stock, $.001 par value per share (“Common Stock”) as set forth below.
 
2.1   Conversion into the Borrower's Common Stock.
 
(a)    The Holder shall have the right at any time and from time to time to
convert any outstanding and unpaid principal portion of this Note, and accrued
interest, at the election of the Holder (the date of giving of such notice of
conversion being a "Conversion Date") into fully paid and non-assessable shares
of Common Stock as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof (the "Conversion Price"), determined as provided
herein.  Upon delivery to the Borrower of a completed Notice of Conversion, a
form of which is annexed hereto as Exhibit A, Borrower shall issue and deliver
to the Holder within three (3) business days after the Conversion Date (such
third day being the “Delivery Date”) that number of shares of Common Stock for
the portion of the Note converted in accordance with the foregoing.  At the
election of the Holder, the Borrower will deliver accrued but unpaid interest on
the Note, if any, through the Conversion Date directly to the Holder on or
before the Delivery Date.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal of the Note and interest, if any, to be converted, by the
Conversion Price.
 
(b)   Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price per share shall be equal to eighty percent (80%) of the average of the
three lowest closing bid prices of the Common Stock as reported by Bloomberg
L.P. on the Principal Market for the ten (10) trading days preceding the
Conversion Date.  Subject to adjustment as described herein, the Conversion
Price may not be more than $0.30 (“Max Price”) nor less than $0.20 (“Floor
Price”).  For clarification, in connection with any adjustment to the Conversion
Price pursuant to subsection (c) below, such Floor Price and Max Price figures
shall be adjusted accordingly.
 
(c)    The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:
 
A.   Merger, Sale of Assets, etc.  If (A) the Borrower effects any merger
or  consolidation of the Borrower with or into another entity, (B) the Borrower
effects any sale of all or substantially all of its assets in one or a series of
related transactions,  (C) any tender offer or exchange offer (whether by the
Borrower or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (D) the Borrower consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination), (E) any "person" or "group"
(as these terms are used for purposes of Sections 13(d) and 14(d) of the 1934
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of 50% of the aggregate Common Stock of
the Borrower, or (F) the Borrower effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a "Fundamental  Transaction"), this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to evidence the right to convert into such number and kind of shares or
other securities and property as would have been issuable or distributable on
account of such Fundamental Transaction, upon or with respect to the securities
subject to the conversion right immediately prior to such Fundamental
Transaction.  The foregoing provision shall similarly apply to successive
Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.
 
 
2

--------------------------------------------------------------------------------

 
 
B.   Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.
 
C.   Stock Splits, Combinations and Dividends.  If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Borrower’s capital stock in shares of
Common Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.
 
D.   Share Issuance.   So long as this Note is outstanding, if the Borrower
shall issue any Common Stock except for the Exempt Issuances, prior to the
complete conversion or payment of this Note, for a consideration per share that
is less than the Conversion Price that would be in effect at the time of such
issue, then, and thereafter successively upon each such issuance, the Conversion
Price shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option and again upon the issuance
of shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion
Price.  Common Stock issued or issuable by the Borrower for no consideration
will be deemed issuable or to have been issued for $0.001 per share of Common
Stock.  The reduction of the Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement.  For clarification, following any Subsequent Issuance which has a
fixed conversion price less than the then applicable Max Price, the Max Price
shall be reduced to equal such conversion fixed price. Notwithstanding anything
contained herein, if the Borrower effects any Subsequent Issuance which has a
fixed conversion price less than the Floor Price or a variable rate conversion
price with a floor price less than the Floor Price, then there shall no longer
be any Floor Price hereunder (i.e., the Floor Price shall be zero).
 
E.   Pro Rata Distributions.   If the Borrower, at any time while this Note is
outstanding, distributes to all holders of Common Stock  evidences of its
indebtedness or assets (including cash and cash dividends) or rights or warrants
to subscribe for or purchase any security (other than the Common Stock, which
shall be subject to subsection (C) above), then in each such case the Conversion
Price shall be adjusted by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the VWAP determined as of the record date mentioned above, and of which
the numerator shall be such VWAP on such record date less the then fair market
value at such record date of the portion of such assets or evidence of
indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Borrower in good faith.  In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)    Whenever the Conversion Price is adjusted pursuant to Section 2.1(c)
above, the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.
 
(e)    During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock not less than an amount of Common Stock
equal to 150% of the amount of shares of Common Stock issuable upon the full
conversion of this Note.  Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.


2.2   Method of Conversion.  This Note may be converted by the Holder in whole
or in part as described in Section 2.1(a) hereof.  Upon partial conversion of
this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Borrower to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.
 
2.3   Maximum Conversion.  Notwithstanding anything to the contrary contained
herein, the Borrower shall not effect any conversion of this Note, and the
Holder shall not have the right to convert any portion of this Note (or
otherwise acquire Conversion Shares with respect to this Note), to the extent
that after giving effect to the issuance of Common Stock upon such conversion
(or other issuance), the Holder Group would beneficially own in excess of the
Maximum Ownership Percentage of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon such conversion (including for such purpose the shares of Common
Stock issuable upon such conversion or issuance) (“Beneficial Ownership
Limitation”).  For purposes of calculating the Beneficial Ownership Limitation,
the number of shares of Common Stock beneficially owned by the Holder Group
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder (including without limitation
Regulation 13D-G), provided, however, that such beneficial ownership shall
exclude any shares of Common Stock issuable upon conversion, exchange or
exercise of (or purchase of Common Stock under) any Convertible Securities or
Options outstanding at the time of determination and beneficially owned by the
Holder Group which contain a limitation on conversion, exchange, exercise or
purchase analogous to the Beneficial Ownership Limitation contained herein.  To
the extent that the Beneficial Ownership Limitation contained herein applies,
the determination of whether and to what extent this Note is convertible
(vis-à-vis other Convertible Securities or Options, including without limitation
other Notes and the Warrant, beneficially owned by the Holder Group) shall be on
the basis of first submission to the Borrower for conversion, exchange, exercise
or purchase, as the case may be, or as otherwise determined in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
 
 
4

--------------------------------------------------------------------------------

 
 
deemed to be the Holder’s determination of whether and to what extent this Note
is convertible (vis-à-vis such other Convertible Securities or Options), in each
case subject to the Beneficial Ownership Limitation.  In determining the number
of outstanding shares of Common Stock for purposes of calculating the Beneficial
Ownership Limitation, the Holder may rely on the number of outstanding shares of
Common Stock as reflected in (i) the Borrower’s most recent Periodic Report
containing such information, (ii) a more recent public announcement by the
Borrower, or (iii) any other notice or disclosure by the Borrower or the
Borrower’s Transfer Agent setting forth the number of shares of Common Stock
outstanding, and the Holder may rely on knowledge it may have concerning any
shares of Common Stock issued which are not reflected in the preceding clauses
(i) through (iii) (e.g., issuances to the Holder upon a prior Note conversion
since the date as of which such number of outstanding shares of Common Stock was
reported).  Upon the written or oral request of the Holder, the Borrower shall
within two (2) Business Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  Each delivery of a Notice of
Conversion by the Holder will constitute a representation by the Holder that it
has evaluated the limitation set forth in this Section 4(c) and determined,
based on this Section 4(c), that the issuance of the full number of Conversion
Shares requested in such Notice of Conversion is permitted under this Section
4(c), and the Borrower shall have no obligation to verify or confirm such
determination.  No conversion of this Note in violation of this Section 4(c) but
otherwise in accordance with this Note shall affect the status of the Conversion
Shares as validly issued, fully-paid and nonassessable.  By written notice to
the Borrower, the Holder may at any time and from time to time increase or
decrease the Maximum Ownership Percentage to any other percentage specified in
such notice (or specify that the Beneficial Ownership Limitation shall no longer
be applicable), provided, however, that (A) any such increase (or
inapplicability) shall not be effective until the sixty-first (61st) day after
such notice is delivered to the Borrower, (B) any such increase or decrease
shall apply only to the Holder and not to any other holder of Notes, and (C) the
Maximum Ownership Percentage shall not be less than 4.9%.  The provisions of
this Section 4(c) shall be construed and implemented in a manner otherwise than
in strict conformity with the terms of this Section 4(c) to correct this
provision (or any portion hereof) which may be defective or inconsistent with
the intended Beneficial Ownership Limitation contained herein or to make changes
or supplements necessary or desirable to properly give effect to such
limitation.  The Beneficial Ownership Limitation contained in this Section shall
apply to a successor Holder of this Note.  If at any time the Beneficial
Ownership Limitation makes this Note unconvertible in whole or in part, the
Borrower shall not by reason thereof be relieved of its obligation to issue
shares of Common Stock at any time or from time to time thereafter upon
conversion of this Note as and when shares of Common Stock may be issued in
compliance with such limitation.
 
2.4   Delivery of Conversion Shares.
 
(a)    Upon the conversion of this Note or part thereof, the Borrower shall, at
its own cost and expense, take all necessary action, including obtaining and
delivering an opinion of counsel, to assure that the Borrower's transfer agent
shall issue stock certificates in the name of Holder (or its permitted nominee)
or such other persons as designated by Holder and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. If such opinion of counsel is not rendered by the
Borrower's counsel, Borrower shall instruct its transfer agent to accept an
opinion of counsel selected by the Holder.
 
(b)    Within three (3) business days (such third business day being the
"Unlegended Shares Delivery Date") after the business day on which the Borrower
has received (i) a notice that Conversion Shares, or any other Common Stock held
by Holder has been sold pursuant to a registration statement or Rule 144 under
the 1933 Act, (ii) a representation that the prospectus delivery requirements,
or the requirements of Rule 144, as applicable and if required, have been
satisfied, (iii) the original share certificates representing the shares of
Common Stock that have been sold, and (iv) in the case of sales under Rule 144,
customary representation letters of the Holder and, if required, Holder's broker
regarding compliance with the requirements of Rule 144, the Borrower at its
expense, (y) shall deliver, and shall cause legal counsel selected by the
Borrower to deliver to its transfer agent (with copies to Holder) an appropriate
instruction and opinion of such counsel, directing the delivery of shares of
Common Stock without any legends (the "Unlegended Shares"); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Holder at the address specified in the notice
of sale, via express courier, by electronic transfer or otherwise on or before
the Unlegended Shares Delivery Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)    In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of Holder, so long as the certificates therefor do not bear
a legend and the Holder is not obligated to return such certificate for the
placement of a legend thereon, the Borrower shall cause its transfer agent to
electronically transmit the Unlegended Shares by crediting the account of
Holder's prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system, if such transfer agent participates in such
DWAC system. Such delivery must be made on or before the Unlegended Shares
Delivery Date.
 
(d)    The Borrower understands that a delay in the delivery of the Unlegended
Shares pursuant to Section later than the Unlegended Shares Delivery Date could
result in economic loss to the Holder. As compensation to the Holder for such
loss, the Borrower agrees to pay late payment fees (as liquidated damages and
not as a penalty) to the Holder for late delivery of Unlegended Shares in the
amount of $100 per business day after the Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default. If
during any 360 day period, the Borrower fails to deliver Unlegended Shares as
required by this Section for an aggregate of thirty days, then each Holder or
assignee holding Securities subject to such default may, at its option, require
the Borrower to redeem all or any portion of the Shares subject to such default
at a price per share equal to the greater of (i) 120%, or (ii) a fraction in
which the numerator is the highest closing price of the Common Stock during the
aforedescribed thirty day period and the denominator of which is the lowest
conversion price during such thirty day period, multiplied by the price paid by
Holder for such Common Stock ("Unlegended Redemption Amount"). The Borrower
shall pay any payments incurred under this Section in immediately available
funds upon demand.
 
(e)    In the event a Holder shall request delivery of Unlegended Shares as
described in this Section and the Borrower is required to deliver such
Unlegended Shares pursuant to this Section, the Borrower may not refuse to
deliver Unlegended Shares based on any claim that the Holder or anyone
associated or affiliated with the Holder has been engaged in any violation of
law, or for any other reason, unless, an injunction or temporary restraining
order from a court, on notice, restraining and or enjoining delivery of the
Unlegended Shares shall have been sought and obtained by the Borrower and the
Borrower has posted a surety bond for the benefit of such Holder in the amount
of 120% of the amount of the aggregate purchase price of the Common Stock which
are subject to the injunction or temporary restraining order, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to the Holder to the extent Holder
obtains judgment in Holder's favor.
 
(f)    In addition to any other rights available to Holder, if the Borrower
fails to deliver to a Holder Unlegended Shares as required pursuant to this Note
and after the Unlegended Shares Delivery Date, the Holder or a broker on the
Holder's behalf, purchases (in an open market transaction or otherwise) shares
of common stock to deliver in satisfaction of a sale by such Holder of the
shares of Common Stock which the Holder was entitled to receive from the
Borrower (a "Buy-In"), then the Borrower shall pay in cash to the Holder (in
addition to any remedies available to or elected by the Holder) the amount by
which (A) the Holder's total purchase price (including brokerage commissions, if
any) for the shares of common stock so purchased exceeds (B) the aggregate
purchase price of the shares of Common Stock delivered to the Borrower for
reissuance as Unlegended Shares together with interest thereon at a rate of 15%
per annum accruing until such amount and any accrued interest thereon is paid in
full (which amount shall be paid as liquidated damages and not as a penalty).
For example, if a Holder purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Borrower for reissuance as
Unlegended Shares, the Borrower shall be required to pay the Holder $1,000, plus
interest. The Holder shall provide the Borrower written notice indicating the
amounts payable to the Holder in respect of the Buy-In.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)    In the event commencing six months after the Closing Date and ending
twenty-four months thereafter, the Holder is not permitted to resell any of the
Conversion Shares without any restrictive legend or if such sales are permitted
but subject to volume limitations or further restrictions on resale as a result
of the unavailability to Holder of Rule 144(b)(1)(i) under the 1933 Act or any
successor rule (a "144 Default"), for any reason other than as a result of an
action taken or omitted to be taken by Holder, and except for Holder's status as
an Affiliate or "control person" of the Borrower, then the Borrower shall pay
such Holder as liquidated damages and not as a penalty an amount equal to two
percent (2%) for each thirty days (or such lesser pro-rata amount for any period
less than thirty days) thereafter of the purchase price of the Conversion Shares
subject to such 144 Default during the pendency of the 144 Default. Liquidated
Damages shall not be payable pursuant to this Section in connection with Shares
for such times as such Shares may be sold by the holder thereof without volume
or other restrictions pursuant to Rule 144(b)(1)(i) promulgate under the 1933
Act or pursuant to an effective registration statement.
 
ARTICLE III
 
EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
 
3.1   Failure to Pay Principal or Interest.  The Borrower fails to pay any
installment of principal, interest or other sum due under this Note when due.
 
3.2   Breach of Covenant.  The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, Transaction Documents or this
Note in any material respect and such breach, if subject to cure, continues for
a period of ten (10) business days after written notice to the Borrower from the
Holder.
 
3.3   Breach of Representations and Warranties.  Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Documents, or in any agreement, written statement or certificate given in
writing pursuant hereto or in connection therewith shall be false or misleading
in any material respect as of the date made and the Closing Date.
 
3.4   Liquidation.   Any dissolution, liquidation or winding up of Borrower or
any substantial portion of its business.
 
3.5   Cessation of Operations.   Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due.
 
 
7

--------------------------------------------------------------------------------

 
 
3.6   Maintenance of Assets.   The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).
 
3.7   Receiver or Trustee.  The Borrower or any Subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
3.8   Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $100,000, unless stayed vacated or satisfied within forty-five (45)
days.
 
3.9   Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower.
 
3.10   Delisting.   Delisting of the Common Stock from any Eligible Market;
failure to comply with the requirements for continued listing on an Eligible
Market for a period of ten (10) consecutive trading days.
 
3.11   Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith, except for those defaults disclosed
in the Recent Reports (including future occurrences of the same such defaults)
provided such defaults are not reasonably likely to have a Material Adverse
Effect .
 
3.12   Stop Trade.  An SEC or judicial stop trade order or Principal Market
trading suspension that lasts for five or more consecutive trading days.
 
3.13   Failure to Deliver Common Stock or Replacement Note.  Borrower's failures
to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note, including without limitation Section 2.4 above, or, if
required, a replacement Note.
 
3.14   Reservation Default.   Failure by the Borrower to have reserved for
issuance upon conversion of the Note or upon exercise of the Warrants issued in
connection with the Subscription Agreement, the number of shares of Common Stock
as required in the Subscription Agreement, this Note and the Warrants.
 
3.15   Financial Statement Restatement.  The restatement after the date hereof
of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.
 
3.16   Other Note Default.  The occurrence of any Event of Default under any
Other Note.
 
3.17   Cross Default.  A default by the Borrower of a material term, covenant,
warranty or undertaking of any other agreement to which the Borrower and Holder
are parties, or the occurrence of a material event of default under any such
other agreement to which Borrower and Holder are parties which is not cured
after any required notice and/or cure period.
 
 
8

--------------------------------------------------------------------------------

 

ARTICLE IV


MISCELLANEOUS


4.1   Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
4.2   Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile (or email of a PDF or
similar image format file for delivery of Notices of Conversion), addressed as
set forth below or to such other address as such party shall have specified most
recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Aethlon Medical, Inc.,
8910 University Center Lane, Suite 660, San Diego, CA 92122, Attn: James A.
Joyce, CEO, facsimile: (858) 272-2738, Email: jj@aethlonmedical.com, with a copy
(not for Notices of Conversion) by telecopier only to: Law Office of Jennifer A.
Post, 340 North Camden Drive, Suite 302, Beverly Hills, California 90210, Attn:
Jennifer A. Post, Esq., facsimile: (800) 783–2983, and (ii) if to the Holder, to
the name, address and facsimile number set forth on the front page of this Note.
 
4.3   Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.
 
4.4   Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
4.5   Cost of Collection.  If default is made in the payment of this Note,
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
4.6   Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.
 
 
9

--------------------------------------------------------------------------------

 
 
4.7   Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law.  In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by applicable law, any payments in excess of such maximum rate shall
be credited against amounts owed by the Borrower to the Holder and thus refunded
to the Borrower.
 
4.8   Non-Business Days.   Whenever any payment or any action to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.
 
4.9   Redemption.  This Note may not be prepaid, redeemed or called without the
consent of the Holder.
 
4.10   Shareholder Status.  The Holder shall not have rights as a shareholder of
the Borrower with respect to unconverted portions of this Note.  However, the
Holder will have the rights of a shareholder of the Borrower with respect to the
Shares of Common Stock to which it is entitled  to receive after delivery by the
Holder of a Conversion Notice to the Borrower.


[Signature Page Follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 12th day of February, 2010.
 
 

  AETHLON MEDICAL, INC.          
 
By:
/s/ James A. Joyce       Name: James A. Joyce       Title: President          


 
WITNESS:




/s/ James B. Frakes                                                    
 
 
11

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by AETHLON MEDICAL, INC. on
February 12, 2010 into Shares of Common Stock of AETHLON MEDICAL, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of AETHLON MEDICAL, INC.




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________


 
12

--------------------------------------------------------------------------------

 